COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                      01-12-01144-CR, 01-12-01145-CR, and 01-12-01146-CR
Style:                             Jay Scott Garrison
                                   v. The State of Texas
Date motion filed*:                December 2, 2013
Type of motion:                    First motions for extension of time to file appellant’s pro se brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s pro se Anders brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                November 4, 2013
         Number of previous extensions granted:                                   Current Due date:
         Date Requested:                                   January 25, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: February 3, 2014
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Appellant’s pro se responses in cause nos. 01-12-01144-CR, 01-12-01145-CR, and 01-12-01146-CR were filed
          with this Court on February 3, 2014.




Judge’s signature: /s/ Justice Jim Sharp
                   

Panel consists of       ____________________________________________

Date: February 11, 2014




November 7, 2008 Revision